Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142958                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142958
                                                                    COA: 302167
                                                                    Saginaw CC: 08-030676-FH
  BRENT ROY HARRINGTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 3, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Saginaw Circuit Court. The court
  articulated a substantial and compelling reason for departing from the guidelines when
  imposing a sentence following a probation violation, but it failed to articulate any
  rationale to justify imposition of the longest possible minimum sentence. People v Smith,
  482 Mich 292 (2008). On remand, the court shall either issue an order that articulates
  why this level of departure is warranted, or resentence the defendant. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2011                  _________________________________________
           y0921                                                               Clerk